Citation Nr: 1117658	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinus allergies.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a video-conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  In connection with the Veteran's hearing, he subsequently submitted additional evidence relevant to the claim on appeal with a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for sinus allergies.  In this regard, he alleges that his sinus or allergic condition was caused or aggravated by his exposure to dust as a result of blasting and crushing rocks as part of his duties as a quarryman during service.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

The Veteran's service treatment records reflect that he indicated in his Report of Medical History associated with his May 1965 induction examination that he had suffered from sinusitis in the past.  The examiner noted that the Veteran reported occasional episodes of sinusitis in the past, but that he had not required any medical treatment for approximately three years.  However, the examining physician did not indicate that this was one of the Veteran's current defects or diagnoses during the actual examination.  Furthermore, the Veteran did not report a history of allergic rhinitis or allergic conjunctivitis at the time of enlistment and he denied having, or ever having had, hay fever in his report of medical history.  His service treatment records further reflect that he was treated for allergy problems during active military service.  According to an in-service medical record from August 1966, the Veteran had tearing of the eyes "for years."  He was diagnosed with allergic conjunctivitis at this time.   

In addition to the in-service evidence outlined above, there is lay evidence of record to suggest chronic symptomatology.  The Veteran has submitted a February 2007 statement from a pharmacist indicating that the Veteran had been a customer for 25 years and that his major complaint had been sinusitis.  An April 2007 letter from another pharmacist indicates that the Veteran had been purchasing sinus preparations for over 40 years at his pharmacy.  Finally, the Veteran himself has testified to chronic symptomatology since his active military service.  As a lay person, the Veteran is certainly competent to provide this type of testimony.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Therefore, the Board finds that the Veteran must be afforded a VA examination for his sinusitis before appellate review may proceed.  The evidence demonstrates that the Veteran has a current diagnosis of allergic rhinitis and that he suffered from symptomatology labeled as allergic conjunctivitis during military service.  It is not clear from the evidence of record whether this was a preexisting disability, and if so, whether it was permanently aggravated as a result of active duty.  Furthermore, there is lay evidence of record to suggest that the Veteran has suffered from chronic symptomatology since his active military service.  As such, a VA examination is necessary before appellate review may proceed in this case.  

The Board also notes that the Veteran reported receiving treatment for his sinus or allergic condition from numerous private physicians over the years, but such records were unavailable.  Additionally, the record shows that he currently receives treatment at the VA facilities in Slidell and New Orleans, Louisiana, and the most recent treatment records contained in the claims file are dated in May 2009.  Therefore, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records relevant to his appeal and, thereafter, all identified records, to include those from the VA facilities in Slidell and New Orleans dated from May 2009 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant his sinus or allergic condition.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Slidell and New Orleans VA facilities dated from May 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his current sinus or allergic condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify all sinus or allergy conditions found to be present.  Thereafter, the examiner should offer an opinion on the following: 

For each currently diagnosed sinus or allergic condition, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing sinus or allergic condition did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
If there was an increase in severity of the Veteran's sinus or allergic condition during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's sinus or allergic condition is casually related to any incident of service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sinus or allergic condition as well as the continuity of symptomatology.  In this regard, the examiner should consider the Veteran's lay statements that he was exposed to dust as a result of blasting and crushing rocks as part of his duties as a quarryman during service.  All opinions expressed should be accompanied by supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


